Case 17-03937        Doc 65     Filed 04/16/19     Entered 04/16/19 13:16:43          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 03937
         James Jones
         Roxann Dakers
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/10/2017.

         2) The plan was confirmed on 04/20/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/18/2018, 06/14/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/12/2017, 05/17/2018, 09/26/2018.

         5) The case was Dismissed on 11/29/2018.

         6) Number of months from filing to last payment: 16.

         7) Number of months case was pending: 26.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-03937             Doc 65          Filed 04/16/19    Entered 04/16/19 13:16:43                 Desc         Page 2
                                                           of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $16,705.00
           Less amount refunded to debtor                                 $128.54

 NET RECEIPTS:                                                                                            $16,576.46


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $3,896.52
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                 $729.66
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,626.18

 Attorney fees paid and disclosed by debtor:                          $500.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim            Claim        Principal       Int.
 Name                                         Class   Scheduled      Asserted         Allowed         Paid         Paid
 American Credit Acceptance               Unsecured            NA         116.41           116.41           0.00        0.00
 American Credit Acceptance               Secured       17,051.00     17,167.41        17,051.00       2,226.02    1,103.00
 ATG Credit LLC                           Unsecured      1,882.00            NA               NA            0.00        0.00
 Bank Of America                          Unsecured      1,824.00       1,824.23         1,824.23           0.00        0.00
 Caliber Home Loans, In                   Unsecured           0.00           NA               NA            0.00        0.00
 Carrington Mortgage Services LLC         Secured        2,913.07       2,203.47         2,203.47           0.00        0.00
 Carrington Mortgage Services LLC         Secured      147,289.00    148,368.24       148,368.24            0.00        0.00
 City of Chicago Department of Revenue    Unsecured      9,000.00     11,491.25        11,491.25            0.00        0.00
 Coast To Coast Financial Solutions       Unsecured          74.00           NA               NA            0.00        0.00
 Comenity Capital Bank/Paypal Credit      Unsecured           0.00      2,600.47         2,600.47           0.00        0.00
 Commonwealth Edison Company              Unsecured           0.00      2,452.20         2,452.20           0.00        0.00
 Department Of Education                  Unsecured     76,517.00     77,946.93        77,946.93            0.00        0.00
 Discover Bank                            Unsecured      3,804.00       3,804.67         3,804.67           0.00        0.00
 Eastern Account System Inc.              Unsecured         241.00           NA               NA            0.00        0.00
 FIFTH THIRD                              Unsecured         300.00           NA               NA            0.00        0.00
 Illinois Student Assistance Commission   Unsecured           0.00      6,627.33         6,627.33           0.00        0.00
 Illinois Tollway                         Unsecured      2,000.00            NA               NA            0.00        0.00
 Internal Revenue Service                 Priority      17,000.00     18,085.16        18,085.16            0.00        0.00
 Internal Revenue Service                 Unsecured           0.00      3,727.44         3,727.44           0.00        0.00
 Jefferson Capital Systems LLC            Unsecured         979.00        979.22           979.22           0.00        0.00
 JP Morgan Chase Bank NA                  Secured       32,590.00     32,501.59        32,501.59       5,012.13    2,459.37
 Kay Jewelers                             Unsecured           0.00           NA               NA            0.00        0.00
 Midland Credit Management                Secured        2,750.00           0.00         1,500.00           0.00        0.00
 Midland Funding LLC                      Unsecured         597.00        597.38           597.38           0.00        0.00
 Midland Funding LLC                      Unsecured           0.00      2,749.65         2,749.65           0.00        0.00
 Midland Funding LLC                      Unsecured      4,000.00       3,811.85         3,811.85           0.00        0.00
 Midwest Recovery System                  Unsecured      1,086.00            NA               NA            0.00        0.00
 Payday Loan Store                        Unsecured         600.00        608.03           608.03           0.00        0.00
 PayPal Credit                            Unsecured      1,500.00            NA               NA            0.00        0.00
 Portfolio Recovery Associates            Unsecured      3,323.00       3,323.19         3,323.19           0.00        0.00
 Portfolio Recovery Associates            Unsecured         776.00        776.87           776.87           0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-03937            Doc 65        Filed 04/16/19    Entered 04/16/19 13:16:43               Desc        Page 3
                                                        of 4



 Scheduled Creditors:
 Creditor                                            Claim         Claim         Claim        Principal       Int.
 Name                                      Class   Scheduled      Asserted      Allowed         Paid          Paid
 Quantum3 Group                        Secured        6,210.00       6,210.89      6,210.00        745.98      276.62
 Quantum3 Group                        Unsecured            NA           0.89          0.89           0.00        0.00
 Rise                                  Unsecured      3,017.00            NA            NA            0.00        0.00
 Tate & Kirlin Assoc                   Unsecured         906.00           NA            NA            0.00        0.00
 Tidewater Credit Services             Unsecured            NA         267.46        267.46           0.00        0.00
 Tidewater Credit Services             Secured           763.00        500.00        500.00        105.68       21.48
 Torres Credit Srv                     Unsecured      1,085.00            NA            NA            0.00        0.00
 United Student Aid Funds Inc (USAF)   Unsecured     37,107.00     30,676.85     30,676.85            0.00        0.00
 Wells Fargo Bank                      Unsecured      9,210.00       9,358.17      9,358.17           0.00        0.00
 WoW Cable Co                          Unsecured         400.00           NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                    Claim           Principal                Interest
                                                                  Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                      $148,368.24               $0.00                 $0.00
       Mortgage Arrearage                                      $2,203.47               $0.00                 $0.00
       Debt Secured by Vehicle                                $49,552.59           $7,238.15             $3,562.37
       All Other Secured                                       $8,210.00             $851.66               $298.10
 TOTAL SECURED:                                              $208,334.30           $8,089.81             $3,860.47

 Priority Unsecured Payments:
        Domestic Support Arrearage                                 $0.00                 $0.00                $0.00
        Domestic Support Ongoing                                   $0.00                 $0.00                $0.00
        All Other Priority                                    $18,085.16                 $0.00                $0.00
 TOTAL PRIORITY:                                              $18,085.16                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                                 $163,740.49                 $0.00                $0.00


 Disbursements:

          Expenses of Administration                                $4,626.18
          Disbursements to Creditors                               $11,950.28

 TOTAL DISBURSEMENTS :                                                                              $16,576.46




UST Form 101-13-FR-S (9/1/2009)
Case 17-03937        Doc 65      Filed 04/16/19     Entered 04/16/19 13:16:43            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
